DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Response to Amendment
	The amendments on 05/31/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1, 4-11, and 13-20 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
	Applicant argues regarding claim 11 that the reference Yamamoto does not disclose “wherein an optical path from the exit surface of the emitting lens group to the reflective surface of the reflective mirror is not enclosed with the electronic component case.”
	Examiner respectfully disagrees.
	Yamamoto teaches wherein an optical path from the exit surface of the emitting lens group (71) to the reflective surface of the reflective mirror (72 and 73) is not enclosed with the electronic component case (10) as shown in figure 11 below.  The elements 72 and 73 in figure 11 are from the modification of the free-form surface prism of element 20 (¶43) from the present invention is outside of the electronic component case 10, shown in figure 4 and element 16 is in the electronic component case 10.
	The claim rejection is, therefore, maintained.

    PNG
    media_image1.png
    479
    782
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. (US 20150168730) in view of Yamamoto (US 20100164840), Spaller (US 20110267690), and Krueger (US 10,716,469).
Regarding claim 1, Ashkenazi teaches 
	an electronic device (see fig. 2, 3, 6, and 7, binocular HUD glasses, user wearable optical display system and ¶35 and ¶47), comprising,
	a battery (¶51 teaches battery) configured to supply power to the optical driving assembly (¶51 teaches electro-optical unit 306 is electrically powered by a power source (not shown) and the power source may be embodied in the form of at least one battery);
	a binocular lens provided to correspond to eyes of a wearer (fig. 2, ¶35 states shown in fig. 2 illustrates binocular HUD glasses that include a pair of optical system 240 and 245; each optical system provides an image to at least one of the user’s eyes and ¶48 lenspiece 304R and 304L);
	a lens frame fixed to the binocular lens and configured to be seated on a head of the wearer (frame 110; frame 302);
	an electronic component case fixed to the lens frame (electro optical unit housing 308); and
	an optical driving assembly (optical system 240, 245) mounted in the electronic component case (308) and configured to emit light to the binocular lens (230, 304R, 304L, image generator 252),
	wherein the optical driving assembly (optical system 240, 245) comprises,
		an image source panel (252) configured to generate light corresponding to a content image (¶35 states each optical system provides an image);
	wherein a transverse width of an upper portion of the electronic component case (308; upper portion of 308 has a greater width than the lower portion as shown in fig. 6B) is greater than a transverse width of a lower portion of the electronic component case (lowest portion of 308 has the smaller width than the upper portion as shown in fig. 6B and ¶47),
	wherein the electronic component case (308) further comprises an inclined mounting surface (fig. 6 and 7 where the mirror 349 is located on the 308 which is inclined) that forms an inclined plane at a left end or a right end of the upper portion (349 is located at an inclined on 308), the reflective mirror (349) being arranged on the inclined mounting surface (as shown in fig. 6 and 7; ¶52),
	wherein the electronic device (fig. 2, 3, 6, and 7) further comprises,
	wherein the image source panel (image generator 252) and the emitting lens group (lens 254, 258, 260) are provided in the lower portion of the electronic component case (lower portion of case 308 as shown in fig. 2).
	Ashkenazi does not specifically teach an emitting lens group exposing an exit surface to outside of the electronic component case and configured to adjust an exit angle and a focal length of the light; and 
		a reflective mirror exposed to outside of the electronic component case and configured to reflect the light, emitted from the emitting lens group, to the binocular lens.
	Yamamoto teaches an electronic device (fig. 11) comprising,
an emitting lens group (first lens 71) exposing an exit surface to outside of the electronic component case (case 10, see annotated fig 11 above) and configured to adjust an exit angle and a focal length of the light (¶50, ¶91, and ¶104 teaches in fig. 11, the light guide means of the present invention may include a first lens 71 for enlarging an image from each of the displays 14, a first reflecting mirror 72 for reflecting the light from the first lens 71 and changing the direction of the light, a second reflecting mirror 73 for reflecting the light having been reflected by the first reflecting mirror 72 and changing the direction of the light, and a second lens 74 for transmitting the light from the second reflecting mirror 73 and enlarging the image.  The number of reflections and the enlargement degree of image may be determined based on the positional relation between the displays 14 and the user’s eyes.); and
		a reflective mirror (72 and 73) exposed to outside of the electronic component case (10) and configured to reflect the light, emitted from the emitting lens group (71), to the binocular lens (100; as shown in fig. 2 and 11 and ¶91).

    PNG
    media_image1.png
    479
    782
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Ashkenazi with an emitting lens group exposing an exit surface to outside of the electronic component case and configured to adjust an exit angle and a focal length of the light; and a reflective mirror exposed to outside of the electronic component case and configured to reflect the light, emitted from the emitting lens group, to the binocular lens of Yamamoto for the purpose of optimizing the distance between the display and light guide in accordance with the user’s eyesight (¶104 and ¶31).
Ashkenazi in view of Yamamoto does not specifically teach a printed circuit board provided in the lower portion of the electronic component case.
Spaller teaches the electronic device (fig. 4), comprising a printed circuit board (printed circuit board assembly (PCBA) 118) provided in the lower portion of the electronic component case (lower portion of 14; ¶34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Ashkenazi in view of Yamamoto with a printed circuit board provided in the lower portion of the electronic component case of Spaller for the purpose of mechanically supporting and electrically connecting electronic components using conductive pathways (¶34).
	Ashkenazi in view of Yamamoto and Spaller does not specifically teaches wherein the battery is provided in the upper portion of the electronic component case and is biased forward so as to be spaced apart forward from the wearer of the electronic device.
	Krueger teaches a device, wherein the battery (col. 37 lines 19-21. The electronic module 410 can be a battery) is provided in the upper portion of the electronic component case and is biased forward so as to be spaced apart forward from the wearer of the electronic device (shown in fig. 10A/B).  It has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the battery is still used to supply power the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Ashkenazi in view of Yamamoto and Spaller with the battery is provided in the upper portion of the electronic component case and is biased forward so as to be spaced apart forward from the wearer of the electronic device of Krueger for the purpose of designing the device to fit snugly on the head of the user (¶36, lines 17-21).  
Additionally, and with respect to Applicant's interpretation of “biased", no special definition is found in the specification, and Examiner has taken the broadest reasonable interpretation, pursuant to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Any special meaning assigned to a term “must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention.” Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). 
Regarding claim 4, Ashkenazi in view of Yamamoto, Spaller, and Krueger teaches the invention as set forth above and Ashkenazi further teaches 
the image source panel (image generator 252) and a plurality of lenses in the emitting lens group (lens 254, 258, and 260) are stacked in a direction transverse to a length of the electronic component case (308, as shown in figure 2), and 
the image source panel (252) is disposed on a first side of the emitting lens group (lens 254) and the reflective mirror (mirror 262) disposed on a second side of the emitting lens group (258, 260), the first side of the emitting lens group (254) being opposite to the second side of the emitting lens group (258, 260; ¶42).
Ashkenazi in view of Yamamoto, Spaller, and Krueger does not specifically teach the printed circuit board and the emitting lens group are provided at a front side and a rear side of the electronic component case.
Spaller further teaches the printed circuit board (printed circuit board assembly (PCBA) 118) and the emitting lens group (26, 18, 30, 22, 50,54) are provided at a front side (mirror 26, 18, 30, 22) and a rear side (lens 50, 54) of the electronic component case (body 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto, Spaller, and Krueger to use the printed circuit board and the emitting lens group are provided at a front side and a rear side of the electronic component case of Spaller, for the purpose of mechanically supporting and electrically connecting electronic components using conductive pathways (¶34).
Regarding claim 5, Ashkenazi in view of Yamamoto, Spaller, and Krueger teaches the invention as set forth above but does not specifically teach the electronic component case further comprising a middle frame provided between the printed circuit board and the emitting lens group and fixed to the emitting lens group.  However, Spaller teaches an electronic component case (14) further comprises a middle frame (part of the body 14 is surrounding the PCB 118 which is between the PCB and emitting lens group as shown in figures 1 and 4) provided between the printed circuit board (118) and the emitting lens group (26, 18, 30, 22, 50,54)  and fixed to the emitting lens group (26, 18, 30, 22, 50,54).  The reason for combining is the same as above in claim 4.
Regarding claim 6, Ashkenazi in view of Yamamoto, Spaller, and Krueger teaches the invention as set forth above but does not specifically teach the lower portion of the electronic component case has a forward protrusion formed such that a transverse central area protrudes more forward than a periphery area, and
at least some of electronic components mounted in the printed circuit board are disposed in a protruding inner space formed by the forward protrusion.  However, Spaller teaches the lower portion of the electronic component case (14) has a forward protrusion 
formed such that a transverse central area protrudes more forward than a periphery 
area (86 and area containing PCB 118), and 
at least some of electronic components mounted in the printed circuit board (118) are 
disposed in a protruding inner space formed by the forward protrusion (86 and area containing PCB 118).  The reason for combining is the same as above in claim 1.
Regarding claim 7, Ashkenazi in view of Yamamoto, Spaller, and Krueger teaches the invention as set forth above but is silent regarding the electronic component case having a seating frame having at least one open area; and a cover frame configured to selectively open and close the at least one open area of the seating frame.	Spaller further teaches wherein the electronic component case (body 14) comprises, a seating frame having at least one open area (as shown in figure 4 entire 14 except for cover 114 which has an open area); and a cover frame (114) configured to selectively open and close the at least one open area of the seating frame (14; as shown in figure 4 the cover 14 can close or open the body 14 which is the frame with open area; ¶34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto, Spaller, and Krueger with to use the electronic component case having a seating frame having at least one open area; and a cover frame configured to selectively open and close the at least one open area of the seating frame of  Spaller, for the purpose of mechanically supporting, covering and holding the connect electronic components (¶34).
Regarding claim 8, Ashkenazi in view of Yamamoto, Spaller, and Krueger teaches the invention as set forth above and Ashkenazi further wherein the electronic component case (308) is integrally formed with the lens frame (110; 302).
Regarding claim 9, Ashkenazi in view of Yamamoto, Spaller, and Krueger teaches the invention as set forth above and Ashkenazi further wherein the electronic component case (308) is selectively attachable to or detachable from the lens frame (302; ¶48 teaches as shown in figure 6B the electro-optical unit housing 308 is mechanically coupled with frame 302 via a plurality of couplers that include individual couplers (also denoted herein interchangeably as "attachment features", "coupling features", and couplers) and forms of coupling may be employed to couple frame 302 and electro-optical unit 306 (typically via electro-optical unit housing 308), alternatively, other forms of coupling may be employed such as by magnetic coupling (e.g., by use of magnets)).
Regarding claim 10, Ashkenazi in view of Yamamoto, Spaller, and Krueger teaches the invention as set forth above but does not specifically teach the electronic component case is configured to slide onto the lens frame.
Spaller teaches the electronic device (figures 4 and 13), wherein the electronic component case (14) is configured to slide onto the lens frame (90; ¶41 teaches figure 13 shows a top perspective of the binocular micro display system 12. In this view details of the connector members 86, 94 are shown and the connector member 86 has a generally dovetail shape that slides into a generally dovetail shaped receptacle 94 which is attached to the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto, Spaller, and Krueger with  the electronic component case being configured to slide onto the lens frame of Spaller, for the purpose of providing the feature of easily mounting behind custom glasses or sunglasses (¶43).

Claims 11, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. (US 20150168730) in view of Yamamoto (US 20100164840).
Regarding claim 11, Ashkenazi teaches 
	an electronic device (figures 2, 3, 6, and 7, binocular HUD glasses, user wearable optical display system; ¶35 and ¶47), comprising,
	a binocular lens provided to correspond to eyes of a wearer (fig. 2, ¶35 states shown in fig. 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes and ¶48 lens piece 304R and 304L);
	a lens frame fixed to the binocular lens (frame 110; frame 302);
	an electronic component case (308) fixed to the lens frame (110; 302; electro optical unit housing 308 as shown in fig. 6), and including a top surface and an inclined mounting surface that is inclined relative to the top surface of the electronic component case (as shown in fig. 6 the top surface of the case has an incline); and
	an optical driving assembly (optical system 240, 245) mounted in the electronic component case and configured to emit light to the binocular lens (230, 304R, 304L, image  generator 252),
	wherein the optical driving assembly (optical system 240, 245) comprises,
	an image source panel (252) configured to generate light corresponding to a content image (¶35 states each optical system provides an image);
	a reflective mirror (349) mounted to the inclined mounting surface (as shown in fig. 6 and 7; ¶52) of the electronic component case (308) and configured to reflect the light, emitted from the emitting lens group (lens 254, 258, 260), to the binocular lens (fig. 2, ¶35 teaches shown in fig. 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes; ¶48 teaches lens piece 304R and 304L).
	Ashkenazi does not specifically teach an emitting lens group exposing an exit surface to outside of the electronic component case and configured to adjust an exit angle and a focal length of the light; and wherein a reflection surface of the reflective mirror is exposed to outside of the electronic component case;
	wherein an optical path from the exit surface of the emitting lens group to the reflective surface of the reflective mirror is not enclosed with the electronic component case.
	Yamamoto teaches an electronic device (fig. 11) comprising an emitting lens group (first lens 71) exposing an exit surface to outside of the electronic component case (case 10) and configured to adjust an exit angle and a focal length of the light (¶50, ¶91, and ¶104 teaches in fig. 11, the light guide means of the present invention may include a first lens 71 for enlarging an image from each of the displays 14, a first reflecting mirror 72 for reflecting the light from the first lens 71 and changing the direction of the light, a second reflecting mirror 73 for reflecting the light having been reflected by the first reflecting mirror 72 and changing the direction of the light, and a second lens 74 for transmitting the light from the second reflecting mirror 73 and enlarging the image. The number of reflections and the enlargement degree of the image may be determined based on the positional relation between the displays 14 and the user's eyes.); and wherein a reflection surface of the reflective mirror (72 and 73) is exposed to outside of the electronic component case (10; ¶91);
	wherein an optical path from the exit surface of the emitting lens group (71) to the reflective surface of the reflective mirror (72 and 73)is not enclosed with the electronic component case (10).

    PNG
    media_image1.png
    479
    782
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi with an emitting lens group exposing an exit surface to outside of the electronic component case and configured to adjust an exit angle and a focal length of the light; and wherein a reflection surface of the reflective mirror is exposed to outside of the electronic component case, wherein an optical path from the exit surface of the emitting lens group to the reflective surface of the reflective mirror is not enclosed with the electronic component case of Yamamoto for the purpose of optimizing the distance between the display and light guide in accordance with the user’s eyesight (¶104 and ¶31).
Regarding claim 13, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches the electronic device (figures 2, 3, 6, and 7), wherein the emitting lens group includes a plurality of lenses  (lens 254, 258, 260), and wherein the image source panel (image generator 252) and the plurality of lenses of the emitting lens group  (lens 254, 258, 260) are stacked in a direction transverse to a length of the electronic component case (308, as shown in figure 2; ¶42).  
Regarding claim 14, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches the electronic device (figures 2, 3, 6, and 7), the image source panel (252) is disposed on a first side of the emitting lens group (lens 254) and the reflective mirror (mirror 262) disposed on a second side of the emitting lens group (258, 260), the first side of the emitting lens group (254) being opposite to the second side of the emitting lens group (258, 260; ¶42).
Regarding claim 18, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches the electronic device (figures 2, 3, 6, and 7), wherein the electronic component case (308) is selectively attachable to or detachable from the lens frame (302; ¶48 teaches as shown in figure 6B the electro-optical unit housing 308 is mechanically coupled with frame 302 via a plurality of couplers that include individual couplers (also denoted herein interchangeably as "attachment features", "coupling features", and couplers) and forms of coupling may be employed to couple frame 302 and electro-optical unit 306 (typically via electro-optical unit housing 308), alternatively, other forms of coupling may be employed such as by magnetic coupling (e.g., by use of magnets)).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. (US 20150168730) in view of Yamamoto (US 20100164840)as applied to claim 11 above, and further in view of Ferguson, III et al. (US 20210057070)and Spaller (US 20110267690).
Regarding claim 15, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches 
the electronic device (figures 2, 3, 6, and 7), further comprising,
a battery (¶51 teaches battery) configured to supply power to the optical driving assembly (¶51 teaches electro-optical unit 306 is electrically powered by a power source (not shown) and the power source may be embodied in the form of at least one battery).
Ashkenazi in view of Yamamoto does not specifically teach a battery provided in an upper portion of the electronic component case.
Ferguson teaches the electronic device (figure 1), further comprising, a battery provided in an upper portion of the electronic component case (figure 1 and ¶24 teaches there is a box or housing connected to the frame where the battery is located).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto with to use a battery provided in an upper portion of the electronic component case of Ferguson, for the purpose of providing power to a device which provides many features for the user to be more productive and accurate (¶24).
Ashkenazi in view of Yamamoto and Ferguson does not specifically teach a printed circuit board provided in a lower portion of the electronic component case, and wherein the image source panel is mounted to the printed circuit board.	Spaller teaches electronic device (figure 40), further comprising, a printed circuit board (printed circuit board assembly (PCBA) 118) provided in a lower portion of the electronic component case (lower portion of 14; ¶34), and wherein the image source panel (first and second micro displays 34, 38) is mounted to the printed circuit board (118; ¶34 teaches the PCBA 118 is in communication with both the first and second micro displays 34, 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto and Ferguson with to use a printed circuit board provided in a lower portion of the electronic component case, and wherein the image source panel is mounted to the printed circuit board of Spaller, for the purpose of mechanically supporting and electrically connecting electronic components using conductive pathways (¶34).
Regarding claim 16, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above.  Ferguson further teaches the electronic device, further comprising the battery and optical device assembly (content generation module 322, lens 104 and transparent display 106).
Ashkenazi in view of Yamamoto and Ferguson does not specifically teach a middle
frame dividing the lower portion of the electronic component case into two spaces and disposed between two components.
Further, Spaller, from the same field of endeavor, is related to a binocular micro display system (¶14).  Spaller further discloses a device having a middle frame dividing the lower portion of the electronic component case (14) into two spaces (178 and 154, 142) and disposed between two components (electronics and lenses; as shown in figure 9 and ¶38).

It would have been obvious to one of ordinary skill in the art before the effective filing
date to provide the device of Ashkenazi in view of Yamamoto and Ferguson with a middle
frame dividing the lower portion of the electronic component case into two spaces and disposed between two components of Spaller for the purpose of making it easier to attach, remove and reinstall components (¶38).
Regarding claim 17, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above and Spaller further teaches the electronic device (figures 1 and 4), wherein the middle frame (part of the body 14 is surrounding the PCB 118 which is between the PCB and emitting lens group as shown in figures 1 and 4) includes a first surface and a second surface opposite to the first surface (as shown in figures 1, 4, and 9), and wherein the first surface of the middle frame is fixed to the printed circuit board (118) and the second surface of the middle frame is fixed to the emitting lens group (lens 162; ¶38).  The reason for combining is the same as above in claim 16.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. (US 20150168730) in view of Yamamoto (US 20100164840) as applied to claim 18 above, and further in view of Spaller (US 20110267690).
Regarding claim 19, Ashkenazi in view of Yamamoto does not specifically teach the electronic component case is configured to slide onto the lens frame.
Spaller teaches the electronic device (figures 4 and 13), wherein the electronic component case (14) is configured to slide onto the lens frame (90; ¶41 teaches figure 13 shows a top perspective of the binocular micro display system 12. In this view details of the connector members 86, 94 are shown and the connector member 86 has a generally dovetail shape that slides into a generally dovetail shaped receptacle 94 which is attached to the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto with to use the electronic component case is configured to slide onto the lens frame of Spaller, for the purpose of providing the feature of easily mounting behind custom glasses or sunglasses (¶43).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. (US 20150168730) in view of Yamamoto (US 20100164840), Krueger (US 10,716,469), and Spaller (US 20110267690).
Regarding claim 20, Ashkenazi teaches 
	an electronic device (fig. 2, 3, 6, and 7, binocular HUD glasses, user wearable optical display system; ¶35 and ¶47), comprising,
	a binocular lens provided to correspond to eyes of a wearer (fig. 2, ¶35 states shown in fig. 2 illustrates binocular HUD glasses that include a pair of optical system 240 and 245; each optical system provides an image to at least one of the user’s eyes and ¶48 lenspiece 304R and 304L) and having a reflection region formed in a first area (¶51 teaches partially transmissive partially reflective lens 304);
	a lens frame (frame 302) fixed to the binocular lens (304);
	an electronic component case (electro optical unit housing 308) fixed to the lens frame (302), and including a top surface and an inclined mounting surface that is inclined relative to the top surface of the electronic component case (308; as shown in fig. 11 having a top surface with an incline on 308); and
	an optical driving assembly (optical system 204, 245) mounted in the electronic component case (308) adjacent to the inclined mounting surface of the electronic component case (as shown in fig. 7 top surface of 308 have an incline), and configured to emit light to the reflection region of the binocular lens through a reflective mirror (mirror 349),
	wherein the reflective mirror (349) is mounted to the inclined mounting surface (fig. 6 and 7 where the mirror 349 is located on the 308 which is inclined) of the electronic component case (308),
	wherein the emitting lens group (lens 254, 258, 260) is provided in a transverse central area (lens 254, 258, 260 are in the case 308 which is in the central area of the device),
	wherein the emitting lens group (254, 258, 260), the reflective mirror (349), the reflection region (¶51 states partially transmissive partially reflective lens 304), and one of the eyes of the wearer (fig. 2 and ¶35) are sequentially positioned with respect to a transverse direction of the electronic device (the components transverse in the lateral direction of the device),
	wherein the electronic device further comprises,
		a battery (¶51 teaches battery) configured to supply power to the optical driving assembly (¶51 teaches electro-optical unit 306 is electrically powered by a power source (not shown) and the power source may be embodied in the form of at least one battery),
	wherein the image source panel (image generator 252) and the emitting lens group (lens 254, 258, 260) are provided in the lower portion of the electronic component case (lower portion of case 308 as shown in fig. 2),
	Ashkenazi does not specifically teach the optical driving assembly comprises an emitting lens group exposing an exit surface to outside of the electronic component case and configured to adjust an exit angle and a focal length of the light;
	wherein the reflective mirror is configured to reflect the light, emitted from the emitting lens group, to the binocular lens, and a reflection of the reflective mirror is exposed to outside of the electronic component case;
	wherein an optical path from the exit surface of the emitting lens group to the reflective surface of the reflective mirror is not enclosed with the electronic component case.
	Yamamoto teaches an electronic device (fig. 11) comprising,
		an emitting lens group (first lens 71) exposing an exit surface to outside of the electronic component case (case 10) and configured to adjust an exit angle and a focal length of the light (¶50, ¶91, and ¶104 teaches in figure 11, the light guide means of the present invention may include a first lens 71 for enlarging an image from each of the displays 14, a first reflecting mirror 72 for reflecting the light from the first lens 71 and changing the direction of the light, a second reflecting mirror 73 for reflecting the light having been reflected by the first reflecting mirror 72 and changing the direction of the light, and a second lens 74 for transmitting the light from the second reflecting mirror 73 and enlarging the image. The number of reflections and the enlargement degree of the image may be determined based on the positional relation between the displays 14 and the user's eyes.),
	wherein the reflective mirror (72 and 73) is configured to reflect the light, emitted from the emitting lens group (71), to the binocular lens (100; as shown in fig. 11 and ¶91), and a reflection of the reflective mirror (72 and 73) is exposed to outside of the electronic component case (10);
	wherein an optical path from the exit surface of the emitting lens group (71) to the reflective surface of the reflective mirror (72 and 73) is not enclosed with the electronic component case (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Ashkenazi with the optical driving assembly comprises an emitting lens group exposing an exit surface to outside of the electronic component case and configured to adjust an exit angle and a focal length of the light wherein the reflective mirror is configured to reflect the light, emitted from the emitting lens group, to the binocular lens, and a reflection of the reflective mirror is exposed to outside of the electronic component case; wherein an optical path from the exit surface of the emitting lens group to the reflective surface of the reflective mirror is not enclosed with the electronic component case of Yamamoto for the purpose of optimizing the distance between the display and light guide in accordance with the user’s eyesight (¶104 and ¶31).
Ashkenazi in view of Yamamoto does not specifically teach wherein the electronic device further comprises, wherein the battery is provided in the upper portion of the electronic component case and is biased forward so as to be spaced apart forward from the wearer of the electronic device.
Krueger teaches a device, wherein the battery (col. 37, lines 19-21, the electronic module 410 can be a battery) is provided in the upper portion of the electronic component case and is biased forward so as to be spaced apart forward from the wearer of the electronic device (shown in fig. 10A/B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Ashkenazi in view of Yamamoto with the electronic device further comprises, wherein the battery is provided in the upper portion of the electronic component case and is biased forward so as to be spaced apart forward from the wearer of the electronic device of Krueger for the purpose of designing the device to fit snugly on the head of the user (¶36, lines 17-21).
Ashkenazi in view of Yamamoto and Krueger does not specifically teach the electronic device further comprises, a printed circuit board provided in a lower portion of the electronic component case.
Spaller teaches the electronic device (fig. 4), comprising a printed circuit board (printed circuit board assembly (PCBA) 118) provided in a lower portion of the electronic component case (lower portion of 14; ¶34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Ashkenazi in view of Yamamoto and Krueger with the electronic device further comprises, a printed circuit board provided in a lower portion of the electronic component case of Spaller for the purpose of mechanically supporting and electrically connecting electronic components using conductive pathways (¶34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/27/22